         Case 1:19-mj-10614-CWD Document 11 Filed 11/26/19 Page 1 of 3



Samuel Richard Rubin
FEDERAL PUBLIC DEFENDER
Miles Pope
Assistant Federal Defender
FEDERAL DEFENDER SERVICES OF IDAHO
702 W. Idaho, Ste. 1000
Boise, Idaho 83702
Telephone: (208) 331-5500
Facsimile: (208) 331-5525

Attorneys for Defendant
MAXWELL HENNERLEY


                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO
                         (HONORABLE CANDY W DALE)


UNITED STATES OF AMERICA, )                     1:19-mj-10614-CWD
                          )
         Plaintiff,       )                     NOTICE OF APPEARANCE AND
                          )                     ASSIGNMENT OF COUNSEL
    vs.                   )
                          )
MAXWELL HENNERLEY,        )
                          )
         Defendant.       )
                          )

TO:    CLERK OF THE COURT, UNITED STATES DISTRICT COURT
       BART M. DAVIS, UNITED STATES ATTORNEY
       KASSANDRA MCGRADY, ASSISTANT UNITED STATES
       ATTORNEY

       PLEASE TAKE NOTICE that Miles Pope of the Federal Defender

Services of Idaho, is hereby assigned this matter and therefore makes an

appearance in the above action on behalf of the defendant, MAXWELL



 Notice of Appearance and Assignment of   -1-
 Counsel
         Case 1:19-mj-10614-CWD Document 11 Filed 11/26/19 Page 2 of 3



HENNERLEY, and requests that all further papers and pleadings herein

except original process be served upon said undersigned attorney.

Dated: November 26, 2019                  SAMUEL RICHARD RUBIN
                                          FEDERAL PUBLIC DEFENDER
                                          By:



                                          /s/ Miles Pope
                                          Miles Pope
                                          Federal Defender Services of Idaho
                                          Attorneys for Defendant
                                          MAXWELL HENNERLEY




 Notice of Appearance and Assignment of    -2-
 Counsel
         Case 1:19-mj-10614-CWD Document 11 Filed 11/26/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I CERTIFY that I am an employee of the Federal Defender Services of

Idaho, and that a copy of the foregoing document was served on all parties

named below on this 26th day of November, 2019.


Kassandra McGrady, Assistant United States Attorney
Office of the United States Attorney        ____United States Mail
Washington Group Plaza, IV                  ____Hand Delivery
800 Park Blvd, Suite 600                    ____Facsimile Transmission
Boise, ID 83712                             _X_ CM/ECF Filing
(208) 334-1211                              ____Email Transmission
(208) 334-1413 – Facsimile
Kassandra.McGrady@usdoj.gov


Dated: November 26, 2019                  /s/ Joy Fish
                                          Joy Fish




 Notice of Appearance and Assignment of    -3-
 Counsel
